Citation Nr: 0329672	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  98-01 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for chipped teeth.

2.  Entitlement to an initial compensable rating prior to 
July 28, 1999, and in excess of 10 percent for 
temporomandibular joint syndrome (TMJ) as of July 28, 1999.  

3.  Entitlement to an initial compensable rating for 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States









WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980, from January 1991 to April 1991, from October 
1991 to January 1992, and from May 1992 to June 1996.  

The claims file contains a report of a February 1997 rating 
decision wherein entitlement to service connection for TMJ 
was granted with assignment of a noncompensable evaluation 
effective from June 29, 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1997 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Des 
Moines, Iowa.  

The RO granted entitlement to service connection for 
headaches with assignment of a noncompensable evaluation 
effective July 18, 1997.  The RO continued the noncompensable 
evaluation for TMJ.  The RO denied entitlement to service 
connection for chipped teeth and a separate 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities.


While the appeal was pending the RO granted a 10 percent 
rating for TMJ, effective July 28, 1999 in a December 2002 
rating decision.  This mooted the issue of entitlement to a 
10 percent evaluation based on multiple noncompensable 
service-connected disabilities.  

Although the increased evaluation was granted, the case is 
considered still on appeal for a higher evaluation.  In AB v. 
Brown, 6 Vet. App. 35, 38 (1993), the United States Court of 
Veterans Appeals (since March 1, 1999, the United States 
Court of Appeals for Veterans Claims) (hereinafter CAVC) held 
that when the veteran expresses general disagreement with the 
assignment of a particular rating and requests an increase, 
the RO and the Board are required to construe the appeal as 
an appeal for the maximum benefit allowable by law or 
regulation and thus to consider all potentially applicable 
disability ratings.

In March 2003, the veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO.  A transcript 
of this hearing is associated with the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The probative evidence demonstrates that the veteran's 
lower incisor wear is causally related to or otherwise 
aggravated by the veteran's service-connected TMJ.


CONCLUSION OF LAW

The lower incisor wear is proximately due to or the result of 
service-connected TMJ.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.310(a), 3.381 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service dental records reflect that in April 1977, the 
veteran underwent removal of teeth numbers 6 and 11, which 
were said to be impacted.  He was prescribed a Hawley 
appliance within the same month, with insertion of the 
appliance in May 1977.  In March 1980, he was noted to be 
missing teeth numbered 1, 16, 32 and 17, in addition to the 
already missing teeth 6 and 11.  No reason for the extraction 
of these teeth (wisdom teeth) is clearly articulated in the 
records.  In April 1990 these aforementioned missing teeth 
were marked and also marked were teeth that apparently were 
restored or had been carious that included 2, 3, 14, 15, 31, 
30, 19 and 18.   None of these records indicated any problems 
with tooth number 10.  

In April 1993, the veteran was seen for complaints of 
temporomandiblar dysfunction (TMD).  His complaints included 
that the left masseter was large and sore.  He had clenched 
teeth and weekly headache.  Exam revealed deep anterior 
overbite, moderate.  He had moderately tender posturing 
muscles of head and elevator muscles of jaw.  
Temporomandibular joint was within normal limits with history 
of left temporomandibular joint pops.  Lower incisal wear was 
noted.  His posture was neck forward probably compensating 
for anterior encroachment.  He was counseled on posture and 
sleep positions.  He was scheduled for a bite guard 
appointment.  

Other records from May 1993 to June 1993 reflect continued 
treatment for TMJ symptoms.  The June 1993 treatment record 
noted that the veteran was suffering from a class II 
occlusion, division 2, with 0 overjet and 110 percent 
overbite.  He was missing teeth numbered 6 and 11.  

In December1993, the veteran had a broken tooth off a partial 
denture repaired.  He was noted to have a loose tooth which 
was number 10.  He was assessed with a loose pontic at tooth 
number 10.  In January 1994 the missing teeth were noted to 
be 6, and 11.  He was noted to have insufficient space for a 
fixed prosthesis, with unfavorable occlusion.  
The veteran was advised to not wear a prosthesis, but this 
option was not accepted because he had been wearing the 
prosthesis for 12 years and was attached to the idea of 
wearing the prosthesis to replace teeth numbered 6 and 11.  
In March 1994, the prosthesis replacing teeth 6 and 11 was 
adjusted.  He also underwent odontoplasty of teeth numbered 
22, 27 and 30.  

In June 1996, the veteran underwent a "line of duty" dental 
examination.  This record gave a history of the veteran's TMJ 
problems having started with a shovel to the face three years 
ago while working.  Among other problems, he was noted to 
have a Class II, Division II deep bite, with lost teeth 6 and 
11 replaced.  The impression was myofascial pain dysfunction 
syndrome (MPD) and internal temporomandibular joint 
derangement.  He was noted to be treated with splint therapy 
and occlusional adjustment with some success.  The examiner 
doubted teeth numbered 6 and 11 had anything to do with the 
veteran's problems.

The report of a December 1996 VA dental examination reflects 
a history of removal of the eye teeth and wisdom teeth in 
service.  Most of the VA examination focused on TMJ symptoms, 
which included grinding in the jaw joint of the left side.  
He was unaware of whether he ground his teeth while sleeping.  
He denied having undergone extensive tooth grinding to make 
his bite better.  He was found to have deep overbite and no 
cuspid guidance.  The assessment was perforated disc, 
osteoarthritis and malocclusion, dental/skeletal.  

By rating decision of February 1997, the RO granted service 
connection for TMJ.  

An August 1997 letter from a VA dentist reflects findings of 
mandibular hypoplasia and resultant Class II dentoskeletal 
deformity.  The veteran also had associated TMJ discomfort 
and headaches.  Orthodontic treatment was recommended.  An 
October 1997 letter from the same dentist yielded the same 
findings.  

The veteran underwent a VA examination in September 1997 that 
gave a history of him having sustained a trauma to the lower 
jaw with chipped and loose teeth.  His bite was readjusted 
and a splint was made.  He was noted to have severe overbite 
and overjet with subluxation of the TMD's.  
He complained of headache and muscle soreness.  Teeth numbers 
6 and 11 were noted to have been extracted and replaced by a 
partial.  The assessment was of an overbite and overjet with 
headaches and TMJ subluxation.  His jaw deformity was said to 
be congenital.  

The report of a July 1999 VA dental examination reflects a 
history of the veteran having had several teeth chipped and 
the jaw shifted after being hit in the jaw while on active 
duty in 1993.  The veteran gave a history of having his 
chipped teeth smoothed over and a bite splint made to 
stabilize his teeth.  The splint was made after the shovel 
accident.  He was noted to have a genetic caused malocclusion 
of his jaws in the form of a severe anterior overbite, said 
to be correctable by oral surgery and orthodontics.  

He alleged that the accident caused chipped and loosened 
anterior teeth, but all the teeth were tight without evidence 
of reabsortion or bone loss.  He was noted not to have 
required any root canal or endodonic treatment so that the 
vitality of the teeth was not affected.  He was noted to have 
had teeth 1, 16, 17, 32 (3rd Molars) and teeth 6, 11 
(Canines) removed about 5 to 6 years before the shovel 
incident.  The Air Force had made a removable partial denture 
to replace the Canine teeth, even though the mesial distal 
space was only 3 to 4 millimeters per prosthetic tooth.  He 
was said to not have any hard palate or maxillary bone loss 
due to trauma.  

He did have an 11-millimeter vertical overbite of central 
incisors over mandibular incisors, causing the mandibular 
incisors to dig into palatal mucosa.  Tooth number 28 was in 
the labial version while tooth number 29 was in lingual 
version.  The rest of the examination addressed the severity 
of his service connected TMJ symptoms.  The impression was 
that the veteran needed orthodontic and oral surgery combined 
to correct a genetic malocclusion.  The examiner could not 
comment whether the veteran's shovel accident was responsible 
for the veteran's TMJ problems.  

At a Travel Board hearing held in March 2003 the veteran's 
representative asserted that while the veteran's chipped 
teeth appeared to have been filed down, there were residuals 
of soreness of the mouth from an overbite and teeth biting 
into his palate.  He testified that he was hit in the lower 
jaw by a shovel in service, which dislocated the jaw and 
caused the teeth to become maloccluded.  


Criteria

In general, service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Service connection is also warranted where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service- connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown 7 Vet. App. 439 (1995).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

Initially, the Board notes during the pendency of this 
appeal, VA regulations regarding dental disorders were 
revised, effective June 8, 1999. 64 Fed. Reg. 30,392 (June 8, 
1999).  The CAVC has held that, when a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In 
Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas, supra, and 
Holliday v. Principi, 14 Vet. App. 280 (2001), were overruled 
to the extent that they conflict with Supreme Court and CAFC 
precedent.  However, Karnas remains in effect in adjudicating 
increased rating cases in which a diagnostic code has been 
revised during the pendency of the appeal.  

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma. 38 C.F.R. § 3.381(b) 
(2003); compare 38 C.F.R. § 3.381(a) (1998).

The determination of dental disorder due to in-service trauma 
is significant in that VA dental care may be authorized for 
any indicated treatment reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability. 38 C.F.R. § 17.161(c) (1998). For the purposes 
of determining eligibility for dental care under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service, including tooth extraction. See VAOPGCPREC 
5-97.  

The Board is bound by this opinion. 38 U.S.C.A. § 7104(c); 
see also 38 C.F.R. § 3.306(b)(1) [The usual effects of 
surgery performed to ameliorate a condition incurred before 
service, including poorly functioning parts, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.].  If the Board finds that 
the evidence does not show the veteran to have sustained an 
inservice dental trauma, or has dental problems as a result 
of combat or prisoner of war status within the meaning of 38 
C.F.R. § 17.161, then the Board shall consider whether 
entitlement is otherwise warranted for the claimed dental 
condition.

Previously, VA regulations had provided that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment. 38 C.F.R. § 4.149 (in effect prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. § 
17.161.  

Effective in February 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  

The Rating Schedule was then revised to remove the previous 
listings for those disorders under Diagnostic Code 9913. 38 
C.F.R. §§ 4.149, 4.150 (1994).

The regulations were again revised in June 1999. The 
reference in 38 C.F.R. § 4.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language was entered in 38 C.F.R. § 
3.381(a).  

In addition, all of 38 C.F.R. § 3.382, which had allowed for 
the establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is that 
service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161. 38 C.F.R. § 
3.381 (1999). 

Dental disabilities which may be awarded compensable 
disability ratings are set forth at 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss or the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease. 38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

Governing regulations provide that service connection should 
not be granted for the 3d molars (wisdom teeth) at any time 
unless there is a definite record showing such teeth to have 
been diseased after a reasonable period of service. 
The 3d molars shown as present at induction and missing at 
discharge will not be service connected unless there is an 
actual record of extraction for reasons other than 
malposition or impaction. 38 C.F.R. § 3.382 (c) (1993). See 
also 38 C.F.R. §§ 3.382 (c) (1998), 3.381(d)(3),(4) 
(effective June 8, 1999).


Preliminary Matter: Duty to Notify & to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the CAFC determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
CAFC invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  

All available service medical records have been obtained, and 
the veteran has not alleged that additional service medical 
records exist that have not been associated with the claims 
file.  VA medical records were obtained.  

A VA examination was conducted in accordance, and copies of 
the reports are associated with the file.  

In addition, in the February 1997 rating decision, the RO 
further notified the veteran of the evidence that is 
necessary to substantiate his claim.  In addition, the RO 
informed the veteran in the Statement of the Case, and 
Supplemental Statements of the Case of the information, 
medical evidence, or lay evidence necessary to support his 
claim.  A letter dated November 5, 2002 advised the veteran 
of the VCAA.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and several supplemental statements of 
the case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments and evidence in support of the claim. 

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran.  Quartuccio v. Principi, 16 Vet 
App. 183 (2002).

Therefore, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

In any event, any deficiencies in the duties to notify and to 
assist, to include those contrary to the CAFC's determination 
in Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, supra and Paralyzed Veterans of America, 
et. al. v. Secretary of  Veterans Affairs constitute harmless 
error and are not prejudicial to the appellant in view of 
favorable determination as further addressed below.


Service Connection

As pointed out above, service connection will be granted for 
a disease or injury of the individual teeth and investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  

Regarding the teeth numbered 6 and 11 as well as the third 
molars removed in service, the Board notes that service 
connection is precluded.  See 38 C.F.R. § 3.381 (1998), 
38 C.F.R. § 3.381 (2003), VAOGCPREC 5-97.  Furthermore, 
regarding the fracture to tooth number 10 documented in 
December 1993, the Board finds that this record appears to be 
in error.  The record is discussing a tooth broken from a 
partial denture, described as "loose pontic, tooth number 
10."  The record clearly indicates that tooth number 10 was 
never missing or replaced by a denture.  

Nonetheless, the Board does find evidence of dental trauma, 
that appears to have affected the lower incisors.  

In this case, the Board notes that the service connection is 
already in effect for TMJ.  The service medical records 
detail at great length treatment for TMJ symptoms, starting 
around April 1993.  Among the problems noted in relation to 
the TMJ symptoms at that time were "lower incisal wear 
noted."  Subsequent records from 1993 and thereafter show 
treatment for ongoing TMJ symptoms.

Although there was no documentation of the incident in which 
the veteran was struck in the jaw by a shovel in the dental 
records from 1993, such an incident was described in the 
service dental records from June 1996.  


The veteran appears to argue that his maloccluded teeth in 
the form of an overbite resulted from this incident; however 
the VA examination report of July 1999 clearly states that 
this malocclusion is genetic in nature, and not caused by an 
accident. 

Regardless as to whether this incident with the shovel 
occurred, the Board finds that the evidence shows that the 
veteran's TMJ symptoms inservice caused a dental trauma that 
resulted in wearing of the lower incisors shown in April 
1993.  

Although post service records including the VA examinations 
of December 1996, September 1997 and July 1999, do not show 
clear evidence of chipping of the lower incisors, they do not 
rule out the existence of residuals from the dental trauma to 
the lower incisors in the form of wear.  The veteran's 
representative conceded that the chipped teeth in service 
apparently had been filed down.  

Notwithstanding this, the Board finds that the veteran's 
lower incisor wear shown in April 1993 appears to have been 
caused or aggravated by TMJ symptoms which caused dental 
trauma.  Thus, the Board finds that with application of 
reasonable doubt, the probative, competent evidentiary record 
supports a grant of the claim of secondary service connection 
for wearing of the lower incisors.  38 C.F.R. § 3.310, 3.381.


ORDER

Entitlement to service connection for a dental disability in 
the form of wearing down of the lower incisors as secondary 
to service-connected disability is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon review of the evidence and procedural history, the Board 
finds that VA's duty to assist the appellant in the 
development of facts pertinent to his claim and to ensure 
full compliance with due process requirements requires a 
remand in this matter.  

The Board notes that the most recent VA examinations 
addressing the severity of the veteran's TMJ and headache 
disorders were in July 1999, more than four years ago.  Thus 
a more current VA examination is needed to ascertain the 
current level of these disabilities.  

To date, the RO has not sent a notification letter 
specifically advising the appellant about the VCAA regarding 
the increased rating issues on appeal pursuant to Quartuccio.  
Although the veteran was given a VCAA notification letter in 
November 2002, this letter was limited to the issue of 
entitlement to service connection for chipped teeth.  
Although the VCAA is cited in the December 2002 Supplemental 
Statement of the Case (SSOC), the RO's actions have not met 
the requirements of Disabled American Veterans, et al.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
CAFC invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his headache and TMJ 
disabilities.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for the 
veteran to be scheduled for a VA oral or 
dental examination by an appropriate 
medical specialist including on a fee 
basis if necessary for the purpose of 
determining the nature and extent of 
severity of his TMJ dysfunction, status 
post fracture of the mandible.

The claims file, copies of the criteria 
for rating TMJ disability, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
medical specialist must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examination should include all 
indicated tests and studies, including 
range of motion testing reported in 
millimeters, as it relates to the inter-
incisal range and range of lateral 
excursion. The examination findings must 
be reported in detail.  If loss of range 
of motion is present, the examiner should 
comment on whether the loss of range of 
motion is mild, moderate, or severe as 
well as the reason for the loss of 
motion.  The examiner is further 
requested to carefully elicit from the 
veteran all pertinent subjective 
complaints with regard to his jaw and 
teeth, and to make specific findings as 
to whether each complaint is related to 
the service-connected TMJ dysfunction.  
The examiner is further requested to 
render an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.

The examiner is also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected TMJ dysfunction?
	(b) Does the TMJ dysfunction cause 
weakened movement, fatigability, or 
incoordination? If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the TMJ 
dysfunction, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to TMJ 
dysfunction, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected TMJ dysfunction.

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

6.  The VBA AMC should arrange for a VA 
special neurological examination of the 
veteran by a neurologist or other 
appropriate specialist including on a fee 
basis if necessary to ascertain the 
current nature and extent of severity of 
his headache disability.  Any further 
indicated special studies should be 
conducted.  

The claims file, the criteria for rating 
migraine under Diagnostic Code 8100 and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated special studies should be 
conducted.  

The examiner should record all pertinent 
complaints and findings and assess the 
headache disability in accordance with 
the evaluative criteria set forth under 
Diagnostic Code 8100.  The examiner 
should provide an opinion as to the 
effect of the headache disorder on the 
veteran's ability to work.  The examiner 
should provide a complete rationale for 
all opinions and conclusions expressed.  
Any consultations with other specialists 
deemed necessary for a comprehensive 
evaluation should be obtained.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to the 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
increased ratings for TMJ and headache 
disabilities.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the December 2002 
supplemental statement of the case 
(SSOC).  The VBA AMC should document its 
consideration of the applicability of the 
criteria pursuant to 38 C.F.R. 
§ 3.321(b)(1).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the VBA 
AMC, however, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claims 
for an increased evaluations, and may in fact result in their 
denials.  38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



